                                               Case 3:09-cv-02328-SI Document 54 Filed 01/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ROBERT C. JIMENEZ,                                   Case No. 09-cv-02328-SI
                                   8                       Plaintiff,
                                                                                                ORDER REGARDING FILING FEE
                                   9               v.
                                                                                                Re: Dkt. No. 53
                                  10       ROWE, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The court has received from plaintiff a letter complaining about the filing fee in this long-

                                  15   closed case. The precise problem that is the subject of the letter is unclear, as the letter appears to

                                  16   state that prison officials can take only 55% of the balance of his funds to pay a filing fee, that he

                                  17   should not owe multiple filing fees,1 that multiple filing fees should not be taken all at once, and/or

                                  18   that he should be allowed to hold back funds to pay for incidental expenses. Docket No. 53. The

                                  19   theme is that plaintiff thinks prison officials are taking too much from his trust account for filing

                                  20   fees.

                                  21            When a prisoner is granted in forma pauperis status, he may proceed without prepayment of

                                  22   the full filing fee but is obligated to pay the full filing fee as money comes into his inmate trust

                                  23   account. See 28 U.S.C. § 1915(b). After the initial partial filing fee is paid based on the inmate’s

                                  24   account balance and monthly income, the prisoner is put on an installment plan. The prisoner must

                                  25

                                  26   1
                                         Plaintiff owes multiple filing fees because he filed several cases in this district and the Eastern
                                  27   District of California, incurring filing fees in each case. In cases in which he took an appeal, he
                                       incurred further filing fees – for example, in this case he owes a filing fee for the case in the district
                                  28   court, as well as a filing fee for the appeal he filed in the Ninth Circuit and a filing fee for the petition
                                       for writ of certiorari he filed in the U.S. Supreme Court.
                                            Case 3:09-cv-02328-SI Document 54 Filed 01/21/21 Page 2 of 3




                                   1   “make monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

                                   2   account,” and the agency having custody of the prisoner is responsible for forwarding to the court

                                   3   payments from the prisoner's account each time the amount in the account exceeds $10.00, until the

                                   4   entire filing fee is paid. 28 U.S.C. § 1915(b)(2). When a prisoner owes filing fees in multiple cases,

                                   5   the fees are not collected one at a time. Instead, when a prisoner plaintiff owes monthly installment

                                   6   payments in multiple cases in which he was allowed to proceed in forma pauperis, “§ 1915(b)(2)

                                   7   calls for simultaneous, not sequential, recoupment of multiple filing fees.” Bruce v. Samuels, 577

                                   8   U.S. 82, 87 (2016).

                                   9           Applying these principles to plaintiff’s situation leads to the conclusion that he is not entitled

                                  10   to relief under any reasonable interpretation of his letter. First, there is no requirement that a prisoner

                                  11   be allowed to keep 55% of the balance in his trust account. Second, because he filed multiple cases,

                                  12   plaintiff owes filing fees for each case and each appeal in which he was granted leave to proceed in
Northern District of California
 United States District Court




                                  13   forma pauperis. Third, there is no requirement that prison officials wait for plaintiff to fully pay off

                                  14   one filing fee before deducting for the filing fees owed in other cases. Prison officials are supposed

                                  15   to forward to the court the appropriate partial filing fee for each case each month. If the prisoner

                                  16   owes five or more filing fees, that can result in prison officials taking 100% of the balance to forward

                                  17   to the courts to pay the filing fees. The Supreme Court has rejected the argument that a prisoner

                                  18   needs only to pay 20% of his monthly income, regardless of the number of cases he has filed. Bruce,

                                  19   577 U.S. at 84-85. Fourth, the in forma pauperis statute does not allow a prisoner to hold back

                                  20   money in his inmate trust account to pay for his incidental expenses. Although plaintiff might view

                                  21   his expenses as essential, prisons are constitutionally bound to provide inmates with adequate food,

                                  22   clothing, shelter, and medical care, as well as supplies to draft legal documents and stamps to mail

                                  23   them. See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Bounds v. Smith, 430 U.S. 817, 824-25

                                  24   (1977)). If plaintiff believes he is kept in unconstitutional conditions, he could file a new action

                                  25   (although he would owe yet another filing fee if he did so).

                                  26
                                  27

                                  28
                                                                                           2
                                            Case 3:09-cv-02328-SI Document 54 Filed 01/21/21 Page 3 of 3




                                   1           Harsh though it may seem to Mr. Jimenez, up to all of the money that flows into his account

                                   2   can be taken to satisfy his filing fee obligations if he has five or more filing fees outstanding. The

                                   3   Supreme Court has made clear that the statute authorizes just such a result. No relief from the filing

                                   4   fee obligation is available for plaintiff.

                                   5           IT IS SO ORDERED.

                                   6   Dated: January 21, 2021

                                   7                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
